Citation Nr: 1119446	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hearing loss.  

2.  Whether there is new and material evidence to reopen a claim for service connection for tinnitus.  

3.  Entitlement to service connection a right ankle disorder.  

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to August 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2010 decision, the Board reopened a claim of service connection for a right ankle disability, denied claims of service connection for a right knee disability and increased ratings for a service-connected left knee disability, and remanded claims to reopen service connection for hearing loss and tinnitus.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted a Joint Motion for Partial Remand, and remanded the right knee claim to the Board for further development and re-adjudication.  

The Board is satisfied that there has been substantial compliance with the remand directives with regard to the issues decided herein and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Claims of service connection for hearing loss and tinnitus were denied in July 2006.  The decision was not appealed.  Evidence presented since the July 2006 decision does not raise a reasonable possibility of substantiating the claims of service connection.

2.  A chronic right ankle disorder did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The July 2006 RO decision denying claims of service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of service connection for hearing loss has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence sufficient to reopen the claim of service connection for tinnitus has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for service connection for a right ankle disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the applications to reopen, substantially compliant notice was sent in June 2007 and March 2010, and the matters were readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  With respect to the claim of service connection, the RO provided the appellant pre-adjudication notice by letter dated in June 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA afforded the appellant an examination and obtained a medical opinions as to the etiology and severity of the right ankle disorder, and the Board finds the examination is adequate and the opinion is probative:  the examiner reviewed the claims file, elicited a medical history, conducted all appropriate testing, and provided an opinion with rationale, and the Veteran has not contended that the examination or the opinion is inadequate.  The Board acknowledges that a VA examination was not conducted for the applications to reopen.  VA does not have a duty to provide a VA examination if a claim is not reopened, however.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the June 2007 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material

Claims of service connection for hearing loss and tinnitus were denied in a July 2006 decision.  In May 2007, the Veteran filed an application to reopen the claims of service connection for hearing loss and tinnitus.  He did not submit any evidence in conjunction with this claim, and the July 2006 decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the evidence did not demonstrate the existence of hearing loss, as defined by VA, or indicate that hearing loss or tinnitus onset in service or was causally related to service.  

Evidence associated with the record in conjunction with the application to reopen includes VA treatment records.  Although this evidence is "new," in that it was not previously seen, it is not material because it fails to cure the defects presented by the previous decision, namely the lack of competent evidence that the Veteran has hearing loss, as defined by VA, or that the reported tinnitus and hearing loss onset in service or is causally related to service.  In this case, the newly obtained evidence includes no medical treatment or findings related to hearing loss or tinnitus and no histories of continuous symptoms from service.  The Board acknowledges that the evidence includes the Veteran's claims that he has hearing loss and tinnitus due to service.  As noted above, however, he has not alleged continuity of symptomatology or indicated that there are outstanding treatment records with a nexus opinion (or a diagnosis of VA-defined hearing loss), and he is not otherwise competent to suggest a link between service and the reported hearing loss and tinnitus.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In sum, there is still no competent evidence that the Veteran has hearing loss, as defined by VA, or that hearing loss or tinnitus is related to service (either through onset or causation).  Thus, the Board finds that new and material evidence has not been submitted, and the applications to reopen are denied.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

An August 1996 service treatment record reflects the Veteran's history that he twisted the right ankle earlier that morning, resulting in generalized ankle pain.  Examination revealed no edema, discoloration, or laxity and full range of motion.  The Veteran was assessed with Grade I right ankle sprain and advised to follow-up as needed.  The subsequent treatment records reflect no additional complaints pertaining to the right ankle.  The December 1997 separation examination does reflect the Veteran's history of swollen or painful joints, and the Veteran explained that his ankles were repeatedly twisted from November 1992 to December 1996.  The Veteran did not indicate that he had any current problems with his right ankle, however, and no right ankle disorder is diagnosed at that time.  The April 1998 Medical Evaluation Board examination record reflects no histories or abnormal findings related to the right ankle.  

In September 1998, the Veteran reported a history of twisted ankles from November 1992 to the present.  

Subsequent VA treatment records do not reflect any complaints or abnormal findings related to the right ankle.  

The record of an April 2010 VA examination conducted pursuant to the Board remand reflects the Veteran's history of right ankle pain since 1994, shortly after injuring his left knee.  After examination, the examiner diagnosed the Veteran with right ankle tenosynovitis.  The examiner noted that the record included one complaint of bilateral ankle sprain during service, in August 1996, which the examiner indicated "appeared to have been an episodic condition that resolved."  The examiner noted that the separation examination and Medical Board examination were negative for complaints of a right ankle condition and that the clinical evaluation showed no abnormalities related to the right ankle.  Thus, the examiner believed the right ankle tenosynovitis was less likely than not related to the episodic care during service.   

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that the currently diagnosed right ankle disorder onset in service or is causally related to service.  The evidence, namely the service treatment records and Veteran's competent histories, indicates that the Veteran had an episode of a right ankle sprain during service; however, the competent and probative evidence does not suggest that a chronic right ankle disorder onset in service or existed continuously since service.  The service treatment records only depict one complaint related to the right ankle, and although the Veteran reported a history of recurrent "twists" in December 1997 and September 1998, this history is not corroborated by the medical evidence of record.  The Board acknowledges that the Veteran is competent to report his symptomatic history.  He is not competent to diagnose himself with recurrent right ankle "sprain" or any other right ankle disorder, however, and based on the absence of corroborating medical findings, the Board finds the service medical evidence does not suggest the existence of a chronic right ankle disorder during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Board acknowledges that the Veteran has asserted that he had continuous right ankle symptoms from 1994 to the present, which on its face suggests the existence of a chronic right ankle disorder during service.  Although the Veteran is competent to report this history, the Board finds this history of continuous symptomatology service is less credible and carries less probative value than the evidence of a lapse in symptoms during and after service.  Specifically, based on the absence of a history of current symptoms in December 1997, April 1998, or September 1998, the absence of any complaints or histories or recurrent ankle problems in the post-service treatment records, and the absence of a history of continuous, or even recurrent, symptoms from September 1998 to April 2010.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In short, the Board finds the in-service right ankle sprain and "twists" were not manifestations of a chronic disorder but were the result of distinct and acute incident(s).  

Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed right ankle disorder and service, although it does include a probative opinion against such a relationship.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Thus, the Board finds service connection is not warranted, and the claim is denied.


ORDER

New and material evidence has not been presented to reopen a claim for service connection for hearing loss.  The request to reopen is denied.  

New and material evidence has not been presented to reopen a claim for service connection for tinnitus.  The request to reopen is denied.  

Service connection for a right ankle disorder is denied.

REMAND

Per the instructions in the January 2010 Court Order and the Joint Motion for Partial Remand, a VA examination must be conducted to determine whether it is at least as likely as not that the Veteran has a right knee disability which onset in service or is causally related to service.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA treatment records.  Additionally, ask the Veteran about the existence of any outstanding, relevant private treatment records.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination before an appropriate medical practitioner to determine the nature and likely etiology of the reported right knee disorder.  Based on the examination and review of the record, the examiner is requested to state whether it is at least as likely as not that any currently diagnosed right knee disorder onset in service or is causally related to service or was caused or aggravated by a service-connected disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder should be available for review by the examiner in conjunction with the examination, and this fact should be acknowledged in the report.  A complete rationale for all opinions expressed must be provided, preferably with discussion of the in-service assessment of retropatellar pain syndrome in April 1998.

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


